
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


EDWARDS LIFESCIENCES CORPORATION

3.875% Convertible Senior Debentures due 2033

REGISTRATION RIGHTS AGREEMENT


        THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made and
entered into as of May 9, 2003, by and between Edwards Lifesciences Corporation,
a Delaware corporation (the "Company"), and J.P. Morgan Securities Inc., as
representative (the "Representative") of the initial purchasers (the "Initial
Purchasers"), pursuant to the Purchase Agreement (the "Purchase Agreement"),
dated as of May 6, 2003, between the Company and the Initial Purchasers. In
order to induce the Initial Purchasers to enter into the Purchase Agreement, the
Company has agreed to provide the registration rights set forth in this
Agreement. The execution of this Agreement is a condition to the closing under
the Purchase Agreement.

        1.     Certain Definitions.

        For purposes of this Agreement, the following terms shall have the
following meanings:

        (a)   "Affiliate" means, with respect to any specified Person, an
"affiliate" as defined in Rule 144 (as such Rule is in effect on the date of
this Agreement) of such Person.

        (b)   "Agreement" has the meaning specified in the first paragraph of
this Agreement.

        (c)   "Applicable Conversion Price" means, as of any date of
determination, the Conversion Price in effect as of such date of determination
or, if no Debentures are then outstanding, the Conversion Price that would be in
effect were Debentures then outstanding.

        (d)   "Business Day" means any day other than a Saturday, a Sunday or a
day on which banking institutions in The City of New York are authorized or
required by law, regulation or executive order to close.

        (e)   "Change in Control Purchase Date" has the meaning set forth in the
Indenture.

        (f)    "Change in Control Purchase Price" has the meaning set forth in
the Indenture.

        (g)   "Closing Date" means May 9, 2003.

        (h)   "Commission" means the Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

        (i)    "Company" has the meaning specified in the first paragraph of
this Agreement.

        (j)    "Conversion Price" shall have the meaning assigned such term in
the Indenture.

        (k)   "Debentures" means the Company's 3.875% Convertible Senior
Debentures due 2033 issued under the Indenture.

        (l)    "Deferral Notice" has the meaning assigned thereto in
Section 3(b).

        (m)  "Deferral Period" has the meaning assigned thereto in Section 3(b).

        (n)   "Effective Period" has the meaning assigned thereto in
Section 2(a).

        (o)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

1

--------------------------------------------------------------------------------

        (p)   "Holder" means each registered holder, from time to time, of
Registrable Securities (including the Initial Purchasers).

        (q)   "Indenture" means the Indenture, dated as of May 9, 2003, between
the Company and JPMorgan Chase Bank, as Trustee, pursuant to which the
Debentures are being issued.

        (r)   "Initial Placement" means the sale of the Securities by the
Company to the Initial Purchasers pursuant to the terms of the Purchase
Agreement.

        (s)   "Initial Purchasers" has the meaning specified in the first
paragraph of this Agreement.

        (t)    "Liquidated Damages" has the meaning assigned thereto in
Section 2(e).

        (u)   "Liquidated Damages Payment Date" has the meaning assigned thereto
in Section 2(e) of this Agreement.

        (v)   "Losses" has the meaning assigned thereto in Section 6(d).

        (w)  "Material Event" has the meaning assigned thereto in Section 3(b).

        (x)   "Majority Holders" shall mean, on any date, Holders of the
majority of the Shares constituting Registrable Securities; for the purposes of
this definition, Holders of Debentures constituting Registrable Securities shall
be deemed to be the Holders of the number of Shares into which such Debentures
are or would be convertible as of such date.

        (y)   "NASD" shall mean the National Association of Securities
Dealers, Inc.

        (z)   "NASD Rules" shall mean the Conduct Rules and the By-Laws of the
NASD.

        (aa) "Notice and Questionnaire" means a written notice signed and
completed by the applicable Holder and delivered to the Company in substantially
the same form and containing all of the information called for by the form of
selling securityholder notice and questionnaire attached as Annex A to the
Offering Memorandum.

        (bb) "Notice Holder" means, on any date, any Holder that has delivered a
Notice and Questionnaire to the Company and has provided the Company with any
additional information required to be provided pursuant to Section 4 of this
Agreement on or prior to such date; provided that a Holder shall cease to be a
Notice Holder at such time as such Holder no longer holds Registrable
Securities.

        (cc) "Offering Memorandum" means the Offering Memorandum, dated May 6,
2003, relating to the offer and sale of the Securities.

        (dd) "Person" means a corporation, association, partnership, limited
liability company, trust, business, individual, government or political
subdivision thereof or governmental agency.

        (ee) "Prospectus" means the prospectus included in any Shelf
Registration Statement, as amended or supplemented by any amendment or
supplement, including post-effective amendments, and all materials incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

        (ff)  "Purchase Agreement" has the meaning specified in the first
paragraph of this Agreement

        (gg) "Purchase Date" has the meaning set forth in the Indenture.

        (hh) "Purchase Price" has the meaning set forth in the Indenture.

        (ii)   "Redemption Date" has the meaning set forth in the Indenture.

        (jj)   "Redemption Price" has the meaning set forth in the Indenture.

2

--------------------------------------------------------------------------------

        (kk) "Registrable Securities" means the Securities; provided, however,
that any Securities shall cease to be Registrable Securities upon the earliest
of the following: (i) a registration statement registering such Securities under
the Securities Act has been declared or becomes effective and such Securities
have been sold or otherwise transferred by the Holder or owner thereof pursuant
to such effective registration statement; (ii) such Securities are sold or
otherwise transferred to the public pursuant to Rule 144; (iii) expiration of
the holding period that would be applicable to such Securities under Rule 144(k)
assuming they were not held by an Affiliate of the Company; or (iv) such
Securities shall cease to be outstanding (including, in the case of the
Debentures, upon conversion into Shares).

        (ll)   "Registration Default" has the meaning assigned thereto in
Section 2(e).

        (mm) "Registration Expenses" has the meaning assigned thereto in
Section 5.

        (nn) "Representative" has the meaning set forth in the first paragraph
of this Agreement.

        (oo) "Rule 144," "Rule 405" and "Rule 415" means, in each case, such
rule as promulgated under the Securities Act and any successor to such rule.

        (pp) "Securities" means, collectively, the Debentures and the Shares.

        (qq) "Securities Act" means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

        (rr)  "Shares" means the shares of common stock of the Company, par
value $1.00 per share, into which the Debentures are convertible or that have
been issued upon conversion of Debentures into such common stock of the Company.

        (ss)  "Shelf Registration Statement" means the shelf registration
statement referred to in Section 2(a), and any subsequent shelf registration
statement filed by the Company for purposes of registering the resale of any or
all of the Registrable Securities, in each case as amended or supplemented by
any amendment or supplement, including post-effective amendments, and all
materials incorporated by reference or deemed to be incorporated by reference in
such Shelf Registration Statement.

        (tt)  "Staff" means the staff of the Commission.

        (uu) "Trust Indenture Act" means the Trust Indenture Act of 1939, as
amended or any successor thereto, and the rules, regulations and forms
promulgated thereunder, all as the same shall be amended from time to time.

        (vv) "Trustee" shall have the meaning assigned such term in the
Indenture.

        Unless the context otherwise requires, any reference herein to a
"Section" or "clause" refers to a Section or clause, as the case may be, of this
Agreement, and the words "herein," "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision. Unless the context otherwise requires, any
reference to a statute, rule or regulation refers to the same (including any
successor statute, rule or regulation thereto) as it may be amended from time to
time.

        2.     Registration Under the Securities Act.

        (a)   The Company agrees to use its reasonable best efforts to file
under the Securities Act no later than the 90th day after the Closing Date, a
shelf registration statement providing for the registration of, and the sale on
a continuous or delayed basis by the Holders of, all of the Registrable
Securities, pursuant to Rule 415 or any similar rule that may be adopted by the
Commission. Anything in this Agreement to the contrary notwithstanding, in no
event shall the method of distribution of any Registrable Securities take the
form of an underwritten offering

3

--------------------------------------------------------------------------------

without the prior written agreement of the Company. The Company agrees to use
commercially reasonable efforts to cause the Shelf Registration Statement to
become or be declared effective under the Securities Act not later than the
180th day after the Closing Date, and, subject to the rights of the Company
under Section 3(b) to create a Deferral Period, to use commercially reasonable
efforts to keep such Shelf Registration Statement effective until the earlier of
(i) the second anniversary of the Closing Date and (ii) such time as there are
no longer any Registrable Securities outstanding (the "Effective Period"). None
of the Company's securityholders (other than Holders of Registrable Securities
who have provided to the Company a Notice and Questionnaire as provided in this
Agreement and complied with the other applicable provisions of this Agreement)
shall have the right to include any of the Company's securities in the Shelf
Registration Statement.

        (b)   The Company further agrees that it shall cause the Shelf
Registration Statement and the related Prospectus and any amendment or
supplement thereto, as of the effective date of the Shelf Registration Statement
or such amendment or supplement, to comply in all material respects with the
applicable requirements of the Securities Act. If the Shelf Registration
Statement, as amended or supplemented from time to time, ceases to be effective
for any reason at any time during the Effective Period (other than because all
Registrable Securities registered thereunder shall have been sold pursuant
thereto or shall have otherwise ceased to be Registrable Securities), the
Company shall, subject to the rights of the Company under Section 3(b) to create
a Deferral Period, use commercially reasonable efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof or file one or more
additional Shelf Registration Statements covering all or any of the Registrable
Securities.

        (c)   The Company shall supplement and amend the Shelf Registration
Statement and the related Prospectus if required by the Securities Act or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement.

        (d)   Each Holder of Registrable Securities agrees that if such Holder
wishes to sell Registrable Securities pursuant to the Shelf Registration
Statement and related Prospectus, it will do so only in accordance with this
Section 2(d), Section 3(b) and Section 4 and, without limiting the foregoing, it
will comply with all of the other provisions of this Agreement applicable to
such Holder. Each Holder of Registrable Securities wishing to include
Registrable Securities in the Shelf Registration Statement and to sell
Registrable Securities pursuant to the Shelf Registration Statement and related
Prospectus must deliver a Notice and Questionnaire to the Company at least five
(5) Business Days prior to any intended distribution of Registrable Securities
under the Shelf Registration Statement. From and after the date the Shelf
Registration Statement is declared effective, the Company shall, as promptly as
is reasonably practicable after the date a Notice and Questionnaire is delivered
by a Holder of Registrable Securities, together with any other information that
such Holder is required to provide pursuant to Section 4 of this Agreement,
(i) file with the Commission a post-effective amendment to the Shelf
Registration Statement or prepare and, if required by applicable law, file a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated or deemed to be incorporated therein by reference or file
any other required document so that the Holder delivering such Notice and
Questionnaire is named as a selling securityholder in the Shelf Registration
Statement or the related Prospectus in such a manner as to permit such Holder to
deliver such Prospectus to purchasers of the Registrable Securities (subject to
the rights of the Company under Section 3(b) to create a Deferral Period) in
accordance with applicable law and, if the Company shall file a post-effective
amendment to the Shelf Registration Statement, use commercially reasonable
efforts to cause such post-effective amendment, if any, to be declared effective
under the Securities Act as promptly as reasonably practicable; (ii) provide
such Holder copies of the Prospectus naming such Holder as a selling
securityholder; and (iii) notify such Holder as promptly as reasonably

4

--------------------------------------------------------------------------------




practicable after the effectiveness under the Securities Act of any
post-effective amendment, if any, filed pursuant to Section 2(d)(i) to include
such Holder in the Shelf Registration Statement or such Prospectus; provided
that if such Notice and Questionnaire is delivered during a Deferral Period, the
Company shall so inform the Holder delivering such Notice and Questionnaire and
shall take the actions set forth in clauses (i), (ii) and (iii) above as
promptly as reasonably practicable upon expiration of the Deferral Period in
accordance with Section 3(b) of this Agreement. Notwithstanding anything
contained herein to the contrary, the Company shall be under no obligation to
name any Holder that is not a Notice Holder as a selling securityholder in any
Shelf Registration Statement or related Prospectus; provided, however, that any
Holder that becomes a Notice Holder pursuant to the provisions of this
Section 2(d) (whether or not such Holder was a Notice Holder at the time the
Shelf Registration Statement was declared effective) shall be named as a selling
securityholder in the Shelf Registration Statement or related Prospectus in
accordance with the requirements of this Section 2(d). In the event that a
Holder delivers a Notice and Questionnaire to the Company after effectiveness of
the initial Shelf Registration Statement and the Company subsequently files a
post-effective amendment to the Shelf Registration Statement in order to permit
such Notice Holder to be named as a selling securityholder in the Shelf
Registration Statement and the related Prospectus and to permit such Holder to
deliver such Prospectus to purchasers of Registrable Securities, then, anything
in this Agreement to the contrary notwithstanding, the Company shall have no
liability as a result of any delay in such post-effective amendment being
declared effective under the Securities Act, except for a failure by the Company
to use commercially reasonable efforts to cause such post-effective amendment to
be declared effective under the Securities Act.

        (e)   If any of the following events (any such event a "Registration
Default") shall occur and be continuing, then liquidated damages (the
"Liquidated Damages") shall become payable, in the case of clauses (i) and
(ii) below, to Holders of Registrable Securities and, in the case of
clause (iii) below, after the Shelf Registration Statement has been declared
effective by the Commission, to Notice Holders who hold Registrable Securities
and who are named as selling securityholders in the Prospectus, in respect of
the Registrable Securities as follows:

        (i)    if the Shelf Registration Statement is not filed with the
Commission on or prior to the 90th day following the Closing Date, then
commencing on the 91st day after the Closing Date, Liquidated Damages shall
accrue on the principal amount of the outstanding Debentures that are
Registrable Securities and on the Applicable Conversion Price of any outstanding
Shares that are Registrable Securities at a rate of 0.25% per annum for the
first 90 days from and including such 91st day and at a rate of 0.50% per annum
thereafter; or

        (ii)   if the Shelf Registration Statement is not declared effective by
the Commission on or prior to the 180th day following the Closing Date, then
commencing on the 181st day after the Closing Date, Liquidated Damages shall
accrue on the principal amount of the outstanding Debentures that are
Registrable Securities and on the Applicable Conversion Price of any outstanding
Shares that are Registrable Securities at a rate of 0.25% per annum for the
first 90 days from and including such 181st day and at a rate of 0.50% per annum
thereafter; or

        (iii)  if the aggregate duration of Deferral Periods in any applicable
three-month or twelve-month period exceeds the number of days permitted in
respect of such period pursuant to Section 3(b) of this Agreement, then
commencing on the day that the aggregate duration of Deferral Periods in such
period exceeds the number of days permitted in respect of such period pursuant
to Section 3(b), Liquidated Damages shall accrue on (A) the principal amount of
the outstanding Debentures that (1) are Registrable Securities and (2) are owned
by Notice Holders named as selling securityholders in the Shelf Registration
Statement or the related Prospectus, and (B) on the Applicable Conversion Price
of any outstanding Shares that (1) are Registrable Securities and (2) are owned
by Notice Holders named as selling

5

--------------------------------------------------------------------------------




securityholders in the Shelf Registration Statement or the related Prospectus,
at a rate of 0.25% per annum for the first 90 days from and including the date
on which the aggregate duration of Deferral Periods in such period exceeds the
number of days permitted in respect of such period pursuant to Section 3(b)
hereof and at a rate of 0.50% per annum thereafter;

provided, however, that the rate per annum at which Liquidated Damages are
payable shall in no event exceed 0.50% per annum in the aggregate and Liquidated
Damages shall not be payable under more than one clause above for any given
period of time, except that if Liquidated Damages would be payable under more
than one clause above, but at a rate of 0.25% per annum under one clause and at
a rate of 0.50% per annum under the other, then the Liquidated Damages rate
shall be the higher rate of 0.50% per annum; provided further, however, that
(1) upon the filing of the Shelf Registration Statement (in the case of
clause (i) above), (2) upon the effectiveness of the Shelf Registration
Statement (in the case of clause (ii) above), or (3) upon the termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods in a period set forth in Section 3(b) of this Agreement to be exceeded
(in the case of clause (iii) above), Liquidated Damages payable on the
Registrable Securities as a result of such clause shall cease to accrue. For the
avoidance of doubt, Liquidated Damages shall accrue from and including the date
on which a Registration Default occurs to, but excluding, the date on which such
Registration Default is cured or ceases to exist. Anything in this Agreement to
the contrary notwithstanding, (w) Liquidated Damages shall not be payable in
respect of any Securities that are not Registrable Securities (and a Notice
Holder's right to receive, and the Company's obligation to pay, Liquidated
Damages, if any, in respect of any Securities will terminate when such
Securities cease to be Registrable Securities); (x) no Liquidated Damages shall
be payable pursuant to clause (iii) above unless and until the Shelf
Registration Statement shall have been declared effective by the Commission;
(y) no Liquidated Damages shall be payable pursuant to clause (iii) above in
respect of any Notice Holder's Registrable Securities unless and until such time
as (i) such Notice Holder has been named as a selling securityholder in the
Shelf Registration Statement or the related Prospectus with respect to such
Registrable Securities (unless the failure of such Notice Holder to be named as
a selling securityholder in the Shelf Registration Statement or the related
Prospectus results from a breach by the Company of its obligations under this
Agreement) and (ii) if required by the Securities Act or by any applicable
no-action letter or telephone interpretation of the Staff or by comments from
the Staff, a post-effective amendment filed by the Company to the Shelf
Registration Statement to name such Notice Holder as a selling securityholder in
the Shelf Registration Statement or the related Prospectus shall have been
declared effective by the Commission (unless the failure of any such
post-effective amendment to be declared effective results from the failure by
the Company to use commercially reasonable efforts to cause the post-effective
amendment to be declared effective by the Commission); and (z) the Company shall
not be obligated to pay any Liquidated Damages as of any date or for any period
subsequent to the Effective Period.

        Accrued and unpaid Liquidated Damages on the Securities, if any, will be
payable in cash on May 15 and November 15 of each year (the "Liquidated Damages
Payment Date") to holders of record of outstanding Registrable Securities on the
immediately preceding May 1 or November 1, as the case may be; provided,
however, that if any Debentures are called for redemption on a Redemption Date
or are surrendered for repurchase by the Company at the option of the Holders on
a Purchase Date or Change in Control Purchase Date, and if such Redemption Date,
Purchase Date or Change in Control Purchase Date is not a Liquidated Damages
Payment Date, then accrued and unpaid Liquidated Damages on the principal amount
of Debentures being so redeemed or repurchased shall be paid to the Persons
entitled to receive the Redemption Price, Purchase Price or Change in Control
Purchase Price, as the case may be. If any Liquidated Damages Payment Date falls
on a day that is not a Business Day, the required payment will be made on the
next succeeding Business Day and no interest

6

--------------------------------------------------------------------------------

or additional Liquidated Damages will accrue on that payment for the period from
and after the Liquidated Damages Payment Date to the date of that payment on
such next succeeding Business Day. The Company may, at its option, pay
Liquidated Damages by check mailed to the registered addresses of the Persons
entitled thereto or by wire transfer to a bank account maintained by or on
behalf of the payee. For purposes of computing the amount of Liquidated Damages
payable on any Liquidated Damages Payment Date in respect of any Shares that are
Registrable Securities, the Applicable Conversion Price shall be determined as
of the May 1 or November 1, as the case may be, immediately preceding such
Liquidated Damages Payment Date and such Applicable Conversion Price shall be
deemed to have been in effect on each day of the period as to which the
Liquidated Damages payable on such Liquidated Damages Payment Date are being
calculated or, if Liquidated Damages shall be payable on any date that is not a
Liquidated Damages Payment Date, then the Applicable Conversion Price shall be
determined as of the 15th calendar day (whether or not a Business Day)
immediately preceding such payment date and such Applicable Conversion Price
shall be deemed to have been in effect on each day of the period as to which the
Liquidated Damages payable on such payment date are being calculated. On such
date as all Registration Defaults requiring the payment of Liquidated Damages by
the Company to the Holders of Registrable Securities pursuant to this Section
shall have been cured or shall cease to exist, the accrual of Liquidated Damages
will cease (without in any way limiting the effect of any subsequent
Registration Default requiring the payment of Liquidated Damages by the
Company). Liquidated Damages shall be computed on the basis of a 360-day year
comprised of twelve 30-day months.

        The Trustee shall be entitled, on behalf of Holders of Securities, to
seek any available remedy for the enforcement of this Agreement, including for
the payment of any Liquidated Damages. Anything in this Agreement to the
contrary notwithstanding, the sole and exclusive remedy of a Holder of
Registrable Securities with respect to any Registration Default shall be
Liquidated Damages set forth in this Section 2(e).

        The parties hereto agree that the Liquidated Damages provided for in
this Section 2(e) constitute a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of the
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.

        3.     Registration Procedures.

        The following provisions shall apply to the Shelf Registration Statement
filed pursuant to Section 2:

        (a)   The Company shall:

        (i)    prepare and file with the Commission a registration statement
with respect to the shelf registration on any form which may be utilized by the
Company and which shall permit the disposition of the Registrable Securities in
accordance with the intended method or methods thereof, as specified in writing
by the Holders of the Registrable Securities (provided, however, that such
method or method of distribution shall not include an underwritten public
offering unless the Company shall consent thereto in writing), and use
commercially reasonable efforts to cause such registration statement to become
effective in accordance with Section 2(a) above;

        (ii)   before filing any Shelf Registration Statement or Prospectus
(other than any documents incorporated or deemed to be incorporated by reference
in the Shelf Registration Statement or the Prospectus and other than amendments
and supplements the sole purpose of which is to name additional selling
securityholders or to change information with respect to selling
securityholders) with the Commission, deliver, including, without limitation,
delivery by fax, to the Representative copies of all such documents proposed to
be filed and use

7

--------------------------------------------------------------------------------




commercially reasonable efforts to reflect such comments as the Representative
reasonably shall provide to the Company within two (2) Business Days of the
delivery of such copies to the Representative;

        (iii)  subject to Section 3(b) of this Agreement, use commercially
reasonable efforts to prepare and file with the Commission such amendments and
post-effective amendments to the Shelf Registration Statement (other than
documents incorporated or deemed to be incorporated by reference therein) and
file with the Commission any other required document as may be necessary to keep
such Shelf Registration Statement continuously effective until the expiration of
the Effective Period; use commercially reasonable efforts to cause the related
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act if required by law; and use commercially
reasonable efforts to comply with the provisions of the Securities Act
applicable to it with respect to the disposition of all Securities covered by
such Shelf Registration Statement during the Effective Period in accordance with
the intended methods of disposition by the sellers thereof set forth in such
Shelf Registration Statement as so amended or such Prospectus as so supplemented
(provided, however, that such method or method of distribution shall not include
an underwritten public offering unless the Company shall consent thereto in
writing);

        (iv)  as promptly as reasonably practicable give notice to the Notice
Holders of Registrable Securities (A) when such Shelf Registration Statement or
the Prospectus included therein or any amendment or supplement to the Prospectus
(other than documents incorporated or deemed to be incorporated by reference
therein) or post-effective amendment has been filed with the Commission, and,
with respect to such Shelf Registration Statement or any post-effective
amendment, when the same has become effective, (B) of the issuance by the
Commission of any stop order suspending the effectiveness of such Shelf
Registration Statement or the initiation or written threat of any proceedings
for that purpose, which notice (solely in the case of the issuance of such a
stop order) shall state that it constitutes as Deferral Notice (in accordance
with Section 3(b) hereto), and (C) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or written
threat of any proceeding for such purpose;

        (v)   subject to Section 3(b), prior to any public offering of the
Registrable Securities pursuant to the Shelf Registration Statement, use
commercially reasonable efforts to register or qualify (unless exempt from such
registration or qualification) or cooperate with the Notice Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Notice Holder reasonably requests in writing (which request may be
included in the Notice and Questionnaire); use commercially reasonable efforts
to keep each such registration or qualification (or exemption therefrom)
effective during the Effective Period in connection with such Notice Holder's
offer and sale of Registrable Securities pursuant to such registration or
qualification (or exemption therefrom) and do any and all other commercially
reasonable acts or things necessary or advisable to enable the disposition in
such jurisdictions of such Registrable Securities in the manner set forth in the
Shelf Registration Statement and the related Prospectus; provided, that the
Company will not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Agreement or (ii) take any action that would
subject it to general service of process in suits or to taxation in any such
jurisdiction where it is not then so subject;

8

--------------------------------------------------------------------------------




        (vi)  use commercially reasonable efforts to prevent the issuance of,
and if issued, to obtain the withdrawal of any order suspending the
effectiveness of the Shelf Registration Statement or any post-effective
amendment thereto and to lift any suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in each case at the earliest practicable date or, if a
Deferral Period is in effect, as promptly as reasonably practicable after the
Deferral Period;

        (vii) if reasonably requested by the Representative or any Notice Holder
holding Registrable Securities, as promptly as reasonably practicable
incorporate in a Prospectus supplement or post-effective amendment to the Shelf
Registration Statement, or any documents incorporated or deemed to be
incorporated by reference therein, such information as the Representative or
such Notice Holder shall, on the basis of a written opinion of
nationally-recognized counsel experienced in such matters (a copy of which shall
be delivered to the Company), determine to be required to be included therein by
applicable law and make any required filings of such Prospectus supplement or
such post-effective amendment, or any documents incorporated or deemed
incorporated by reference therein; provided, that the Company shall not be
required to take any actions under this Section 3(a)(vii) that are not, in the
reasonable opinion of counsel for the Company, in compliance with applicable law
or required to comply with applicable law;

        (viii) during the Effective Period, deliver to each Notice Holder in
connection with any sale of Registrable Securities pursuant to the Shelf
Registration Statement, without charge, as many copies of the Prospectus
relating to such Registrable Securities and any amendment or supplement thereto
as such Notice Holder may reasonably request; and the Company hereby consents
(except during such periods that a Deferral Notice is outstanding and has not
been revoked) to the use of such Prospectus (as then amended or supplemented, if
applicable) by each Notice Holder in connection with any offering and sale of
the Registrable Securities covered by such Prospectus or any amendment or
supplement thereto in the manner set forth therein;

        (ix)  comply with all applicable rules and regulations of the Commission
and make generally available to its securityholders earning statements (which
need not be audited) satisfying the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder (or any similar rule promulgated under
the Securities Act) no later than 50 days after the end of any 12-month period
(or 90 days after the end of any 12-month period if such period is a fiscal
year) commencing on the first day of the first fiscal quarter of the Company
commencing after the effective date of the Shelf Registration Statement, which
statements shall cover said 12-month periods;

        (x)   provide CUSIP numbers for all Registrable Securities covered by
the Shelf Registration Statement not later than the effective date of such Shelf
Registration Statement and provide the Trustee for the Debentures and the
transfer agent for the Shares with certificates for the Registrable Securities
that are in a form eligible for deposit with The Depository Trust Company;

        (xi)  until the expiration of two years after the Closing Date, the
Company will not, and will not permit any "affiliates" (as defined in Rule 144)
of the Company that the Company controls to, and will use commercially
reasonable efforts to cause its other "affiliates" (as so defined) not to,
resell any of the Securities that have been reacquired by any of them except
pursuant to an effective registration statement under the Securities Act; and

        (xii) use commercially reasonable efforts to cause the Indenture to be
qualified under the Trust Indenture Act in a timely manner.

9

--------------------------------------------------------------------------------




        (b)   Upon (A) the issuance by the Commission of a stop order suspending
the effectiveness of the Shelf Registration Statement, (B) the occurrence or
existence of any event or any condition (a "Material Event") as a result of
which the Shelf Registration Statement shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, or any Prospectus
shall contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (C) the occurrence
or existence of any circumstances relating to the possible acquisitions or
business combinations or other transactions, business developments or any other
events or conditions that, in the sole and absolute discretion of the Company,
makes it advisable to suspend the availability of the Shelf Registration
Statement and the related Prospectus, the Company (i) will in the case of
clause (B) above, subject to the third sentence of this paragraph, as promptly
as reasonably practicable prepare and file a post-effective amendment to such
Shelf Registration Statement or a supplement to the related Prospectus or a
document incorporated or deemed to be incorporated therein by reference or file
any other required document that would be incorporated or deemed to be
incorporated by reference into such Shelf Registration Statement or Prospectus
so that such Shelf Registration Statement does not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and such
Prospectus does not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to the Shelf Registration
Statement, subject to the third sentence of this paragraph, use commercially
reasonable efforts to cause it to be declared effective as promptly as is
practicable, and (ii) will give notice to the Notice Holders that the
availability of the Shelf Registration Statement is suspended and that they must
immediately discontinue the sale or other disposition of Registrable Securities
pursuant to the Shelf Registration Statement and the use of the related
Prospectus (a "Deferral Notice"). Each Holder agrees that, upon receipt of any
Deferral Notice, such Holder will not sell or otherwise transfer (and will cause
any broker, dealer or agent acting on its behalf not to sell or otherwise
transfer) any Securities pursuant to the Shelf Registration Statement or the
related Prospectus or deliver or otherwise use (and will cause any broker,
dealer or agent acting on its behalf not to deliver or otherwise use) the
Prospectus in connection with any offers or sales of Registrable Securities or
otherwise, until such Notice Holder's receipt of copies of the supplemented or
amended Prospectus provided for in clause (i) above, together with written
notice from the Company that sales of Registrable Securities pursuant to the
Shelf Registration Statement may be resumed using such amended or supplemented
Prospectus, or until it is advised in writing by the Company that sales of
Registrable Securities pursuant to the Shelf Registration Statement may be
resumed using the then current Prospectus. The Company will use commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed
(x) in the case of clause (A) above, as promptly as reasonably practicable,
(y) in the case of clause (B) above, as soon as, in the sole and absolute
discretion of the Company, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Company or, if necessary to
avoid unreasonable burden or expense, as is reasonably practicable thereafter
and (z) in the case of clause (C) above, as soon as, in the sole and absolute
discretion of the Company, such suspension is no longer advisable. The period
during which the Company may require Notice Holders to discontinue the sale or
other disposition of Registrable Securities pursuant to the Shelf Registration
Statement and the availability of the Shelf Registration Statement and the
related Prospectus may be suspended, without the Company incurring any
obligation to pay Liquidated Damages pursuant to this Agreement, shall not be
more than 45 days (which need not be consecutive) in the aggregate in any three
month period or 120 days (which need not be consecutive) in the aggregate in any
twelve month period. Anything in this Agreement

10

--------------------------------------------------------------------------------

to the contrary notwithstanding, the Company shall not be required to provide
any information to Holders as to the nature of any event or condition described
in the first sentence of this Section 3(b). Any period during the which the
availability of the Shelf Registration Statement and the related Prospectus is
suspended is called a "Deferral Period."

        4.     Holder's Obligations.

        Each Holder, by acquisition of the Registrable Securities, is deemed to
have agreed that such Holder of Registrable Securities shall not be entitled to
be named as a selling securityholder in the Shelf Registration Statement or the
Prospectus, to sell any of such Registrable Securities pursuant to the Shelf
Registration Statement or to receive a Prospectus, unless such Holder has
furnished the Company with a Notice and Questionnaire (including the information
required to be included in such Notice and Questionnaire) and any additional
information that such Holder is required to provide to the Company pursuant to
this Section 4. Each Notice Holder agrees to furnish as promptly as is
reasonably practicable to the Company all information required to be disclosed
in order to make the information previously furnished to the Company by such
Notice Holder not misleading and any other information regarding such Notice
Holder and the distribution of such Registrable Securities as may be required to
be disclosed in the Shelf Registration Statement under applicable law or
pursuant to comments from the Staff. Each Holder further agrees not to sell or
otherwise transfer any Registrable Securities pursuant to the Shelf Registration
Statement without delivering, or causing to be delivered, a Prospectus (as then
amended or supplemented if applicable) to the purchaser thereof (at or prior to
the time required by the Securities Act or Exchange Act, as applicable) and,
following termination of the Effective Period, to notify the Company, within 10
business days of a request by the Company, of the amount of Registrable
Securities sold pursuant to the Shelf Registration Statement and, in the absence
of a response, the Company may assume that all of the Holder's Registrable
Securities were so sold.

        In addition, each Holder further is deemed to have further agreed that:

        (a)   Upon receipt of any Deferral Notice from the Company, such Holder
shall forthwith discontinue (and cause any broker, dealer or other agent acting
on their behalf to forthwith discontinue) the disposition of Registrable
Securities pursuant to the Shelf Registration Statement applicable to such
Registrable Securities and delivery of the Prospectus until such Holder shall
have received written notice from the Company to the effect that sales of
Registrable Securities pursuant to the Shelf Registration Statement may be
resumed and, if applicable, a copy of the applicable supplemented or amended
Prospectus and, if so directed by the Company, such Holder shall deliver to the
Company (at the Company's expense) all copies, other than permanent file copies,
then in such Holder's possession of the Prospectus at the time of receipt of
such notice;

        (b)   If so directed by the Company in respect of Registrable Securities
as to which any Shelf Registration Statement pursuant to Section 2(a) has been
or is being filed, such Holder shall furnish to the Company such information
regarding such Holder and such Holder's intended method of distribution of such
Registrable Securities as the Company may from time to time request in writing,
but only to the extent that such information is required in order to comply with
the Securities Act or comments from the Staff. Each such Holder agrees to notify
as promptly as reasonably practicable the Company of any inaccuracy or change in
information previously furnished by or relating to such Holder to the Company
(whether in the Notice of Questionnaire or otherwise) or of the occurrence of
any event as a result of which any Prospectus contains or would contain an
untrue statement of a material fact regarding such Holder or such Holder's
intended method of disposition of such Registrable Securities or omits or would
omit to state any material fact regarding such Holder or such Holder's intended
method of disposition of such Registrable Securities required to be stated
therein or necessary to make the statements therein not misleading, and promptly
to furnish to the Company any additional information required to

11

--------------------------------------------------------------------------------




correct and update any previously furnished information or required so that the
Shelf Registration Statement and such Prospectus shall not contain, with respect
to such Holder or the disposition of such Registrable Securities, an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein not misleading; and

        (c)   Such Holder shall discontinue (and cause any broker, dealer or
other agent acting on its behalf to discontinue) the use of the Prospectus upon
the earlier of (i) the end of the Effective Period and (ii) such time as such
Holder no longer owns or holds any Registrable Securities that have been
registered pursuant to the Shelf Registration Statement.

        5.     Registration Expenses.

        The Company agrees to bear and to pay or cause to be paid all expenses
incident to the Company's performance of or compliance with Sections 2 and 3
this Agreement, including (a) all Commission registration and filing fees and
expenses, (b) all fees and expenses in connection with the qualification of the
Securities for offering and sale under the State securities and Blue Sky laws
referred to in Section 3(a)(v) hereof, (c) all expenses relating to the
preparation, printing, distribution and reproduction of the Shelf Registration
Statement, the related Prospectus, each amendment or supplement to each of the
foregoing and the certificates representing the Securities or other documents
relating thereto, (d) fees and disbursements of the Trustee under the Indenture,
and of the registrar and transfer agent for the Shares, and (e) fees,
disbursements and expenses of counsel and independent certified public
accountants of the Company (collectively, the "Registration Expenses").
Notwithstanding the foregoing, each Holder of the Registrable Securities being
registered shall pay all brokers and dealers fees and commissions attributable
to the sale of such Registrable Securities and the fees and disbursements of any
counsel or other advisors or experts retained by such Holder in connection
therewith.

        6.     Indemnification and Contribution.

        (a)   The Company agrees to indemnify and hold harmless each Notice
Holder of Registrable Securities covered by any Shelf Registration Statement and
each Person who controls any such Notice Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
and all losses, claims, damages or liabilities (including, without limitation,
but subject to Section 6(c) below, reasonable fees and disbursements of legal
counsel and other expenses reasonably incurred by such indemnified person in
connection with defending or investigating any suit, action or proceeding or any
claim asserted), to which they or any of them may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Shelf Registration Statement as originally filed or in any amendment thereof
or any amendment thereof of supplement thereto, in the Prospectus or any
amendment or supplement thereto (if the Company shall have furnished any such
amendments or supplements), or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (in the case of the
Prospectus, in the light of the circumstances under which they were made);
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information relating to any Holder specifically for inclusion therein; and
provided, further, that the foregoing indemnity with respect to any Prospectus
(or any amendment or supplement thereto) shall not inure to the benefit of any
indemnified party (or to the benefit of any person controlling such indemnified
party within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) from whom the person asserting any such losses, claims,
damages or liabilities purchased Securities if such untrue statement or omission
or alleged

12

--------------------------------------------------------------------------------


untrue statement or omission made in the Prospectus (or any amendment or
supplement thereto) is eliminated or remedied in a subsequent Prospectus (or any
subsequent amendment or supplement thereto) and a copy of such subsequent
Prospectus (or such subsequent amendment or supplement, as the case may be)
shall not have been furnished to such person within the time required by the
Securities Act, so long as the Company shall have delivered a copy of such
subsequent Prospectus (or such subsequent amendment or supplement thereto, as
the case may be) to such indemnified party in a timely manner. This indemnity
agreement shall be in addition to any liability that the Company may otherwise
have.

        (b)   Each Holder of Securities covered by the Shelf Registration
Statement severally and not jointly agrees to indemnify and hold harmless the
Company, each of its directors, each of its officers who signs the Shelf
Registration Statement and each Person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
each such Holder, but only with reference to written information relating to
such Holder furnished to the Company by or on behalf of such Holder specifically
for inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement will be in addition to any liability which any such Holder
may otherwise have.

        (c)   Promptly after receipt by an indemnified party under this
Section 6 of notice of the commencement of any action in respect of which
indemnity may be sought pursuant to Section 6(a) or 6(b) above, such indemnified
party will, if a claim in respect thereof is to be made against the indemnifying
party under this Section 6, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses; and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above or the contribution
obligation, if any, provided in paragraph (d) below. The indemnifying party
shall be entitled to appoint counsel (including local counsel) of the
indemnifying party's choice at the indemnifying party's expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel, other than local counsel if not appointed by
the indemnifying party, retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party's
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ one separate counsel (including one separate local counsel), and the
indemnifying party shall bear the reasonable fees and disbursements of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after the indemnified party shall
have given written notice to the indemnifying party of the institution of such
action; or (iv) the indemnifying party shall authorize the indemnified party to
employ separate counsel at the expense of the indemnifying party. The
indemnifying parties will not be liable for the fees and disbursements of more
than one separate firm of legal counsel (together with one firm of local
counsel) for all indemnified parties. In the event that the indemnified party
shall have the right to employ separate counsel (including local counsel) as
provided above, then, in the case of the indemnified parties pursuant to
paragraph (a) above, such counsel shall be selected by the Majority Holders and,
in the case of the indemnified party pursuant to paragraph (b) above, such
counsel shall be selected by the Company. An

13

--------------------------------------------------------------------------------

indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

        (d)   To the extent that the indemnity provided in paragraph (a) or
(b) of this Section 6 is unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages or liabilities
referred to therein, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including, subject to paragraph (c) above, reasonable fees and
disbursements of counsel and other expenses reasonably incurred by such
indemnified party in connection with investigating or defending such loss,
claim, liability, damage or action) (collectively "Losses") to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the Initial Placement and the
Shelf Registration Statement which resulted in such Losses. If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the indemnifying party and the indemnified party shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of such indemnifying party, on the one hand, and such
indemnified party, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds received by the Company from the Initial Placement
(before deducting expenses) as set forth in the Offering Memorandum. Benefits
received by the Initial Purchasers shall be deemed to be equal to the total
discounts and commissions from the Initial Placement as set forth in the
Offering Memorandum, and benefits received by any other Holders shall be deemed
to be equal to the value of receiving Securities registered under the Securities
Act. Relative fault shall be determined by reference to, among other things,
whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 6(d),
each Person who controls a Notice Holder within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution as such Notice Holder, and each Person who controls the
Company within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, each officer of the Company who shall have
signed the Shelf Registration Statement and each director of the Company shall
have the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).

        (e)   The provisions of this Section 6 shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Company or any of the indemnified Persons referred to in this Section 6, and
shall survive the sale by a Holder of securities covered by the Shelf
Registration Statement.

14

--------------------------------------------------------------------------------


        7.     Rule 144

        The Company covenants that, if at any time before the end of the
Effective Period the Company is not subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, the Company will cooperate with any
Holder of Registrable Securities and take such further reasonable action as any
Holder of Registrable Securities may reasonably request in writing (including,
without limitation, making such reasonable representations as any such Holder
may reasonably request), all to the extent required from time to time to enable
such Holder to sell Registrable Securities without registration under the
Securities Act within the limitations of the exemption provided by Rule 144
under the Securities Act, as such Rule may be amended from time to time, or any
similar or successor rule or regulation hereafter adopted by the Commission.
Upon the written request of any Holder of Registrable Securities in connection
with that Holder's sale pursuant to Rule 144, the Company shall deliver to such
Holder a written statement as to whether it has complied with such filing
requirements, unless such a statement has been included in the Company's most
recent report required to be filed and filed pursuant to Section 13 or
Section 15(d) of Exchange Act. Notwithstanding the foregoing, nothing in this
Section 7 shall be deemed to require the Company to register any of its
securities under any section of the Exchange Act.

        8.     Inconsistent Agreements.

        The Company has not entered into, and agrees not to enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or that otherwise conflict with the provisions
hereof.

        9.     Miscellaneous.

        (a)   Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties and supersedes all prior agreements and
understandings between the parties with respect to its subject matter. This
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument duly executed by the Company and the
Majority Holders of the Registrable Securities at the time outstanding.

        (b)   Notices. Except as otherwise provided herein, all notices,
requests, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been duly given when delivered by hand,
if delivered personally, the day after having been sent by courier providing for
overnight delivery, three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) or, in the case of
notice to the Representative pursuant to Section 3(a)(ii) when sent by telecopy
(if receipt thereof is confirmed by telephone) or to any Holder or owner of
Securities, when sent by telecopy (if receipt thereof is confirmed by telephone)
or by email (if receipt is confirmed by telephone or overnight delivery of such
email transmission), in each case as follows:

        (i)    If to the Company, to it at One Edwards Way, Irvine, California
92614, Attention: Corporate Vice President, General Counsel and Secretary or, if
by telecopy, at (949) 250-6868;

        (ii)   If to the Representative of the Initial Purchasers, to the
address set forth in the Purchase Agreement or, if by telecopy, to the attention
of the Syndicate Department at (212) 622-2071; and

        (iii)  If to a Holder, to the address, telecopy number or email address
of such Holder set forth in any security register, the Notice and Questionnaire
or other records of the Company, the Trustee or the transfer agent,

or, in the case of the Company and the Initial Purchasers, to such other address
as the Company or the Initial Purchasers may have furnished to the other parties
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

15

--------------------------------------------------------------------------------

        (c)   Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effective Period, except for any
liabilities or obligations under Sections 4, 5 or 6 hereof and the obligations
to pay Liquidated Damages under Section 2(e) hereof to the extent such damages
accrue prior to the end of the Effective Period, each of which shall remain in
effect in accordance with its terms.

        (d)   Successors. This Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by the respective successors and assigns
of the parties hereto. In the event that any transferee of any Holder of
Registrable Securities shall acquire Registrable Securities, in any manner,
whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be deemed a
party hereto for all purposes and such Registrable Securities shall be held
subject to all of the terms of this Agreement, and by taking and holding such
Registrable Securities such transferee shall be entitled to receive the benefits
of, and be conclusively deemed to have agreed to be bound by and to perform, all
of the applicable terms and provisions of this Agreement.

        (e)   Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

        (f)    Headings. The descriptive headings of the several Sections and
paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.

        (g)   Counterparts. This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.

        (h)   Severability. In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, then, to the
extent permitted by applicable law, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired or affected thereby, it being intended that all
of the rights and privileges of the parties shall be enforceable to the fullest
extent permitted by law.

        (i)    Securities Held by the Company, etc. Whenever the consent or
approval of Holders of a specified percentage of Securities is required
hereunder, Securities held by the Company or its Affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

[SIGNATURE PAGE FOLLOWS]

16

--------------------------------------------------------------------------------

        Agreed to and accepted as of May 9, 2003.

          Very truly yours,

EDWARDS LIFESCIENCES CORPORATION
 
 
 
 
 
By:
 
/s/ Corinne H. Lyle

--------------------------------------------------------------------------------

          Name:   Corinne H. Lyle           Title:   Corporate Vice President,
Chief Financial Officer and Treasurer
J.P. MORGAN SECURITIES INC.
 
 
 
 
By:
J.P. Morgan Securities Inc.,
Acting one behalf of itself and as
Representative of the Initial Purchasers
 
 
 
 
By:
/s/ Carol Schafer

--------------------------------------------------------------------------------


 
 
 
    Name:   Carol Schafer           Title:   Managing Director        

17

--------------------------------------------------------------------------------



QuickLinks


EDWARDS LIFESCIENCES CORPORATION 3.875% Convertible Senior Debentures due 2033
REGISTRATION RIGHTS AGREEMENT
